Dismissed and Memorandum Opinion filed November 1, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00634-CV

           MARATHON PETROLEUM COMPANY LP, Appellant
                                        V.
               CHERRY MOVING COMPANY, INC., Appellee

                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 15-CV-1324

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed July 15, 2016. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On September 14, 2016, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Christopher.




                                         2